                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE                                               Case No. 21-cv-00447-EMC
                                   8     ALBERT SANCHEZ,
                                                                                             ORDER OF DISMISSAL
                                   9                    Plaintiff.
                                                                                             Docket No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Albert Sanchez, an inmate at the Ironwood State Prison, sent to the Court a letter

                                  16   expressing dissatisfaction with prison conditions. In an effort to protect his rights, a new action

                                  17   was opened, and the letter was filed on January 19, 2021. Plaintiff was informed that he had not

                                  18   filed a complaint and was notified that he had 28 days to do so or the action would be dismissed.

                                  19   Docket No. 2. He also was sent a notice that he had not paid the filing fee or applied for leave to

                                  20   proceed in forma pauperis (“IFP”), and was notified that he had 28 days to either pay the fee or

                                  21   file the application or the action would be dismissed. Docket No. 3. Plaintiff did not file a

                                  22   complaint, nor did he file an IFP application or pay the fee.

                                  23          On March 23, 2021, Plaintiff was granted an extension of time to file a complaint and to

                                  24   pay the filing fee or apply to proceed IFP. See Docket No. 8. Plaintiff was given until May 7,

                                  25   2021 to file a complaint and to pay the filing fee or apply to proceed IFP. See id. at 1. Plaintiff

                                  26   was informed that “[f]ailure to do so will result in the dismissal of this action.” Id. at 2 (emphasis

                                  27   added). It is now more than six weeks past the deadline for Plaintiff to file a complaint and to pay

                                  28   the filing fee or apply to proceed IFP, and the Court has received no documents from Plaintiff.
                                   1          Because Plaintiff has not filed a pleading showing the Court has subject matter jurisdiction

                                   2   and has not paid the filing fee or applied to proceed IFP, despite two notices and dismissal

                                   3   warning from the Court, this action is DISMISSED without prejudice.

                                   4          The Clerk shall enter Judgment and close the file.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: June 29, 2021

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
